La Jueza Presidenta Señora Fiol Matta
emitió la opinión del Tribunal.
La petición ante los poderes públi-cos para el restablecimiento del de-recho hollado o de la justicia olvi-dada, no solamente es una necesidad individual y colectiva, sino también el reconocimiento, la consagración popular de aquellos mismos poderes. La libertad personal y la seguridad del hogar doméstico, son garantías que, como todos los derechos indivi-duales, no puede ni renunciar ni de-legar ningún pueblo libre. Los llama-mos ilegislables, [y] los tribunales de justicia deben estar investidos del poder de revocar, o dejar sin efecto toda ley atentatoria a los derechos del [ser humano]. Cualquier ficción, cualquier mayoría que pretenda re-gularlos atenuándolos, limitándolos o desvirtuándolos, marcha cons-ciente o inconscientemente en la senda de la tiranía.
—Román Baldorioty de Castro(1)
Esta controversia nos brinda la oportunidad de analizar las políticas públicas establecidas en protección de la mu-jer trabajadora que toma la decisión personalísima de amamantar o extraerse leche materna para su hijo o hija que recién ha nacido. Específicamente, la Ley Núm. 427-2000, infra, reconoció el derecho de la mujer trabajadora a
*563elegir la lactancia materna como método para alimentar a su bebé recién nacido aún después de regresar al lugar de trabajo. Para ello, le impuso la obligación al patrono, ya sea este privado o público, de proveer a su empleada un período de amamantamiento o extracción de leche dentro de su jornada laboral. El patrono tiene, además, la obliga-ción de habilitar un espacio privado, seguro e higiénico para que se pueda llevar a cabo este proceso de extracción.
Estas no son aspiraciones u obligaciones a ser cumpli-das a discreción del patrono. Por el contrario, consciente de la importancia que esto reviste para la mujer trabajadora, la Asamblea Legislativa creó un deber legal que los patro-nos deben cumplir siempre que una madre trabajadora lo exija por haber elegido la lactancia materna como método de alimentación para su recién nacido. En esta Opinión reconocemos esta realidad jurídica y reforzamos la legisla-ción laboral protectora de nuestras trabajadoras, derrum-bando así prácticas que durante demasiado tiempo han afectado el derecho de una madre a decidir, en la intimidad de su conciencia y libre de presiones laborales, qué ali-mento quiere dar a su bebé recién nacido.
HH
La señora Jaqueline M. Siaca comenzó a trabajar para la empresa Bahía Beach Resort & Golf Club, LLC. (Bahía Beach) el 5 de noviembre de 2007.(2) En ese momento, par-tes de la propiedad se encontraban aún en construcción,(3) *564aunque muchas otras estaban totalmente finalizadas y en condiciones para operar, como la zona residencial, el área de los “walk-ups” —conocidas como “Las Verandas”— y la Casa Club. Originalmente, la señora Siaca solicitó empleo como oficial de seguridad pero, debido a su experiencia, su pa-trono decidió ofrecerle el puesto de supervisora en el depar-tamento de seguridad.(4) Parte de sus funciones consistían en inspeccionar los demás puestos de vigilancia, verificar que se siguiera el protocolo de seguridad y preparar informes. Además, la señora Siaca declaró durante el juicio que también ejercía funciones de oficial de seguridad cuando no había otro oficial disponible, dando rondas de se-guridad tanto en las áreas residenciales como en el área de construcción y controlando el acceso vehicular en el portón principal.
A inicios del 2008, la señora Siaca quedó embarazada de su primera hija. Cerca ya la fecha de parto, comenzó a agotar la licencia de maternidad a la que tenía derecho.(5) El 19 de diciembre de 2008, mientras aún disfrutaba de su licencia de maternidad, acudió a las oficinas de recursos humanos de Bahía Beach y allí le entregó a la Sra. Aixa Olavarrieta Archilla el certificado de nacimiento de su hija con el propósito de añadirla a su plan médico.(6) Además, le informó a la señora Olavarrieta Archilla que estaba ama-mantando a su hija y que era su intención continuar ha-ciéndolo una vez se reincorporara a su trabajo. La señora *565Siaca también informó su decisión de continuar alimen-tando a su hija con leche materna a su supervisora directa, la Sra. Marisol González.
El 12 de enero de 2009 la señora Siaca se reintegró a sus labores. Al solicitarle a su supervisora el período para ex-traerse leche materna, esta le indicó que podía utilizar un baño para ese propósito.(7) La señora Siaca se sintió ofen-dida por este ofrecimiento y le expresó a su supervisora que el baño no era una alternativa para realizar la extrac-ción de leche y almacenar el alimento de su hija debido a los gérmenes y la pobre higiene de un lugar como ese. Su supervisora la refirió a la oficina de recursos humanos para que se atendiera su situación. Allí, una persona que estaba sustituyendo a la señora Olavarrieta Archilla durante sus vacaciones le autorizó el uso de una oficina contigua a la oficina de recursos humanos.(8) Esta oficina quedaba como a cinco minutos a pie del puesto regular de trabajo de la señora Siaca, contaba con aire acondicionado, tenía un es-critorio con una butaca y dos ventanas de cristal que mira-ban hacia la parte frontal del vagón y hacia uno de los lados. Las ventanas de cristal de la oficina no tenían corti-nas, lo cual representaba un problema para la señora Siaca, pues se sentía muy incómoda al tener que desnudar su torso para el proceso de extracción de leche, además de preocupada de que alguien pudiera observarla desde la ventana del vagón. (9) Por esta razón pidió permiso para *566tapar las ventanas de cristal con papel tamaño legal. Aun-que se le permitió hacerlo, acondicionar el área para pro-teger su privacidad le ocupaba parte del tiempo que tenía para la extracción de leche.
La señora Siaca utilizó este lugar desde el mes de enero hasta el mes de abril de 2009, cuando se le informó que la oficina se iba a utilizar por una persona recién contratada por Bahía Beach. Se le asignó entonces un vagón que, según le indicó el Gerente General del proyecto, podía utilizar en lo que le conseguían una solución “más permanente”.
El nuevo lugar asignado para la extracción de leche se encontraba en medio del área de construcción del Hotel St. Regis y estaba mucho más apartado del lugar donde la señora Siaca normalmente realizaba su trabajo.(10) A este nuevo lugar tenía acceso mediante un camino de tierra, utilizando un carrito de golf de tracción en las cuatro ruedas. La trayectoria entre el lugar de trabajo de la se-ñora Siaca y el lugar asignado para la extracción de leche, según su testimonio, tomaba entre 14 y 16 minutos ida y vuelta, tiempo que se restaba al periodo de extracción. (11) Esta situación le trajo inconvenientes con sus compañeros de trabajo, quienes comenzaron a quejarse que los periodos de descanso de la señora Siaca eran muy largos y que lle-gaba tarde a sus labores,(12) situación que la ponía tensa y la hacía sentir frustrada al no poder cumplir ni con su fun-*567ción como empleada ni con el proceso de extracción de leche, el cual trataba de realizar a toda prisa. La señora Siaca testificó que, incluso dentro del periodo establecido para la extracción de leche, la llamaban por radio y por teléfono para solicitarle que se reportara a su área de trabajo.
Además de la lejanía que suponía este segundo lugar que le asignaron para extraerse leche materna, la señora Siaca testificó que las condiciones físicas del lugar no eran higiénicas ni apropiadas para realizar dicha función. La oficina asignada era utilizada por la constructora como un cuarto de archivos y el espacio se encontraba ocupado casi en su totalidad por anaqueles de cuatro o cinco gavetas. La oficina tenía disponible un solo receptáculo eléctrico; ya que todos los demás estaban bloqueados por los anaqueles de archivo. Además, aunque la oficina contaba con aire acondicionado, había humedad y moho en los conductos, lo que propiciaba una pobre higiene y la aparición de cucara-chas y otros insectos. La oficina contaba con una mesa de mimbre —difícil de limpiar según el testimonio de la peti-cionaria— y una silla del mismo material.
La señora Siaca utilizó la oficina en el vagón de la cons-tructora desde abril hasta principios de septiembre de 2009. Durante ese periodo, fue interrumpida por personal de la constructora en dos ocasiones distintas mientras se extraía leche materna. Estas personas entraban a la ofi-cina sin avisar, utilizando llaves adicionales que tenían en su poder, a pesar que el letrero que ella utilizaba indicaba “Madre Lactante — Favor No Interrumpir”. Estos inciden-tes fueron reportados a la supervisora de la señora Siaca sin que se tomaran medidas para reubicarla. Además, el aire acondicionado de la oficina se dañó y tampoco se toma-ron medidas para repararlo o reubicar a la señora Siaca por esa razón. Finalmente, a principios del mes de sep-tiembre de 2009, la peticionaria acudió a su lugar de ex-tracción de leche como de costumbre y encontró que el *568mismo estaba completamente ocupado por cajas con mate-riales y equipo de construcción.
Luego de reportar esta situación, se le asignó tempore-ramente un lugar en las facilidades de la Casa Club del complejo de Bahía Beach. Sin embargo, ese espacio estuvo disponible tan sólo por un fin de semana, luego de lo cual la peticionaria fue ubicada nuevamente en el vagón de la ofi-cina de Recursos Humanos, pero esta vez en un cuarto de almacenamiento. La señora Siaca utilizó este nuevo espa-cio desde septiembre de 2009 hasta el 12 de enero de 2010, cuando finalizó su período de lactancia. El lugar fue des-crito como un espacio pequeño, (un “pasillito”), en el cual había un armario con uniformes de los empleados, equipo de cocina, equipo de deportes, alfombras ya utilizadas, ca-jas de distintas bebidas y servidores de computadoras. El aire acondicionado tenía el mismo problema de humedad y moho en sus conductos, además de una gotera. La señora Siaca usaba una mesa y una silla que quedaban justo de-bajo del sistema de ventilación del aire acondicionado, por lo que la gotera constantemente ensuciaba el área que ella debía utilizar. Finalmente, en este tercer lugar también sucedió que un empleado, el encargado del mantenimiento de los sistemas de información de Bahía Beach, entró de golpe al cuarto para tener acceso a los servidores que se encontraban en dicho lugar, a pesar de que la señora Siaca había colocado su letrero de madre lactante y se encon-traba en el proceso de extracción de leche. Nuevamente, no se tomó ninguna medida para evitar que este tipo de inci-dente se repitiera, a pesar de sus reclamos de un lugar adecuado para el proceso de extracción.
Todos estos contratiempos que tuvo que enfrentar la se-ñora Siaca para poder ejercer su derecho a un tiempo y un lugar adecuados para extraer el alimento de su hija le causó problemas tanto físicos como emocionales. La señora *569Siaca testificó que, al regresar de su licencia de materni-dad, y luego de comenzar a experimentar todos los contra-tiempos que le trajo su decisión de lactar a su hija, se re-dujo su producción de leche materna.(13) Esto la afectó emocionalmente y tuvo que recibir ayuda psiquiátrica. Se le diagnosticó depresión y se le recetaron medicamentos antidepresivos, los cuales utilizó por cerca de un año.
El testimonio de la señora Siaca en torno a las causas de la disminución en la producción de leche materna fue sus-tentado por el perito de la parte demandante, el Dr. Mario Ramírez Carmoega.(14) Durante el juicio, el doctor Ramírez Carmoega declaró que el estrés era una causa de disminu-ción en la producción de leche materna, ya que inhibe la producción de las hormonas prolactina y oxitocina, las cua-les intervienen directamente en la producción y bajada de la leche materna. El perito testificó que evaluó el expe-diente del tratamiento psiquiátrico de la señora Siaca y las terapias de seguimiento que había recibido, y concluyó que en efecto ella sufría de depresión. Expuso que la depresión es un factor estresante que contribuye a la disminución en la producción de leche materna.
Al no lograr que su patrono le proveyera un espacio ade-cuado para poder realizar el proceso de extracción de leche, la señora Siaca demandó a Bahía Beach.(15) Alegó que los espacios que Bahía Beach le proveyó para realizar el pro-ceso de extracción de leche materna estaban en condiciones deplorables, inseguras e insalubres, lo cual le había impe-*570dido ejercer su derecho a extraerse leche materna en su lugar de empleo. Además, la señora Siaca adujo que la falta de diligencia de Bahía Beach en proveerle un espacio adecuado violó su derecho a la intimidad, ya que los espa-cios provistos la dejaron vulnerable a ser vista por sus compañeros de trabajo mientras realizaba el proceso de ex-tracción de leche, lo que en efecto ocurrió en varias ocasiones. Por último, alegó que el hecho de no proveerle un espacio adecuado para ejercer su derecho a la extrac-ción de leche restringió el ejercicio de ese derecho.
Luego de aquilatar los testimonios de la señora Siaca y del doctor Ramírez Carmoega, y el testimonio de la Sra. Aixa Olavarrieta Archilla como única testigo de la deman-dada Bahía Beach,(16) el Tribunal de Primera Instancia de-claró “con lugar” la demanda. El tribunal otorgó entera credibilidad al testimonio de la señora Siaca y del doctor Ramírez Carmoega, y entendió probado que a la peticiona-ria no se le brindaron espacios adecuados para realizar el proceso de extracción de leche, que en varias ocasiones otros empleados le abrieron la puerta de la oficina asig-nada mientras estaba en pleno proceso de extracción de leche, que las situaciones que estaba enfrentando la señora Siaca en su lugar de trabajo la hacían sentir marginada y requirieron ayuda psiquiátrica y medicamentos antidepre-sivos, y que el testimonio incontrovertido del doctor Ramí-rez Carmoega demostró que las situaciones estresantes que experimentó la señora Siaca en su trabajo provocaron una disminución en su producción de leche materna de 18 onzas diarias a solo 2 onzas diarias.
El foro sentenciador concluyó que los lugares ofrecidos por Bahía Beach a la señora Siaca violaron el mandato de *571la Ley Núm. 427-2000, infra, al ser inseguros e insalubres, ya que se encontraban llenos de cajas, archivos y otros ob-jetos que acumulaban polvo y sucio, lo que podía exponer a la señora Siaca y a su hija a complicaciones de salud.
Inconforme con esta determinación, Bahía Beach pre-sentó un recurso de apelación ante el Tribunal de Apelaciones. Ese foro revocó al Tribunal de Primera Instancia. Razonó que la Ley Núm. 427-2000, infra, no ex-presaba con claridad los requisitos que debía cumplir un cuarto de lactancia y que no se podía entender que la Asamblea Legislativa le impuso a los patronos privados la obligación de construir facilidades permanentes para aco-modar la necesidad de extracción de leche de sus emplea-das, porque esto resultaría en una carga económica muy onerosa.
El Tribunal de Apelaciones concluyó que Bahía Beach había provisto el tiempo y el espacio para que la señora Siaca pudiera extraerse leche materna y que, como se tra-taba de un lugar en construcción, los espacios que tenía que usar la recurrente eran los que estuvieran disponibles. Resolvió el foro apelativo que la prueba testifical no demos-tró que la señora Siaca no pudo disfrutar de su periodo de extracción de leche o que Bahía Beach no proveyó lugares adecuados para realizar dicha función.
En desacuerdo con la determinación del Tribunal de Apelaciones, la señora Siaca recurrió en apelación ante este Tribunal. Acogido su recurso como un certiorari, deci-dimos expedir en reconsideración.
I-H hH
A. La lactancia: amamantamiento y extracción de leche materna
La alimentación de una persona recién nacida con leche materna se realiza principalmente mediante dos procesos: el amamantamiento y la extracción de leche materna. El *572amamantamiento se refiere a la alimentación del recién nacido directamente del seno, mientras que la extracción de leche comprende el que la madre se extraiga la leche del pecho y alimente a su bebé recién nacido con leche ma-terna utilizando una botella, un vaso o algún otro medio.(17) Ambas técnicas procuran y aseguran que el recién nacido se alimente con leche materna durante las primeras eta-pas de su vida.
La literatura especializada en el tema es abundante y señala claramente que la alimentación de un bebé recién nacido con leche materna es la mejor alternativa posible.(18) La leche materna es una sustancia viva que tiene propiedades inmunológicas y antinflamatorias que protegen a los bebés recién nacidos y a sus madres contra una variedad de enfermedades y condiciones.(19) Los estu-dios científicos en este campo apuntan a beneficios tanto físicos como emocionales para los bebés recién nacidos, en-tre los que se encuentran menor riesgo de padecer de in-fecciones comunes, diabetes tipo 2, muerte súbita infantil y obesidad infantil. Para las madres representa, entre otros *573beneficios, un menor riesgo de padecer cáncer de seno u ovárico y depresión postparto.(20)
La lactancia, como el método ideal para alimentar a los infantes, está respaldada por prácticamente la totalidad de las organizaciones de salud que se han expresado sobre el tema.(21) En Puerto Rico, el Departamento de Salud desde 1995 estableció como política pública la promoción de la lactancia materna.(22) Según esta política pública, la lac-tancia materna óptima se logra al alimentar al bebé recién nacido exclusivamente con leche materna durante los pri-meros seis meses de vida.(23) Además, el Departamento de Salud adoptó como una de sus metas el “[fiograr que se reconozca el derecho de la madre a elegir y llevar a cabo la práctica de la lactancia materna sin discrimen, coherción [sic] o cohartación [sic] de sus derechos”.(24)
*574B. El Derecho a la lactancia en la legislación de Estados Unidos y en el campo internacional
En 1966, el Congreso de Estados Unidos aprobó el Child Nutrition Act, el cual reconoció que la lactancia materna es el mejor método para la nutrición infantil.(25) Esta legislación asigna fondos federales para el desarrollo de programas de educación sobre la lactancia en hospitales y otras instituciones dedicadas al cuidado de la salud. Recientemente, el Affordable Care Act de 30 de marzo de 2010 introdujo, en su sección 4207, una enmienda a la Fair Labor Standards Act (FLSA de 1938).(26) La enmienda obliga a los patronos a proveer un periodo razonable de tiempo a una empleada para que se extraiga leche materna para su hijo o hija durante un año, desde el nacimiento del niño o niña, siempre que la empleada tenga la necesidad de hacerlo. El patrono deberá, además, proveer a la empleada un lugar adecuado para realizar la extracción de leche materna —que no sean los baños— que esté protegido de la vista y libre de la intrusión de otros empleados y del público.(27) La enmienda obliga a todos los patronos por igual, pero si su cumplimiento se torna demasiado oneroso, los patronos con cincuenta empleados o menos quedan exentos de su cumplimiento.(28) El patrono no tiene que compensar a la empleada por el periodo que esta utilice en el proceso de extracción de leche.(29)
Por otro lado, en la esfera estatal, un total de 27 esta-dos, además del Distrito de Columbia, han aprobado legis-lación que protege a la mujer trabajadora y le conceden, en la mayoría de los casos, el derecho a lactar o a extraerse leche materna en el lugar de trabajo.(30)
*575En el plano internacional, se han adoptado convencio-nes y tratados internacionales que reconocen los beneficios de la lactancia materna y garantizan el derecho de los ni-ños y de las niñas recién nacidos a ser alimentados con esta. Estos instrumentos internacionales promueven este tipo de alimentación como la manera ideal de nutrir a los infantes en sus primeros meses de vida. El 20 de noviem-bre de 1989 la Asamblea General de las Naciones Unidas aprobó la Resolución 44/25 que contiene la “Convención so-bre los derechos del niño”.(31) Este tratado internacional, el más ratificado en el mundo,(32) establece en su Art. 24(2)(e) la obligación de Estados signatarios de adoptar las medi-das necesarias para que sus sociedades conozcan los prin-cipios básicos de la salud y la nutrición en los niños, inclu-yendo “las ventajas de la lactancia materna”. Por otro lado, el Fondo de las Naciones Unidas para la Niñez (UNICEF, por sus siglas en inglés) y la Organización Mundial de la Salud (WHO, por sus siglas en inglés) aprobaron el 1 de *576agosto de 1990 la “Declaración sobre la protección, promo-ción y apoyo a la lactancia” (también conocida como la De-claración de Innocenti) en Florencia, Italia.(33) Esta decla-ración reconoce, como un objetivo mundial para la salud y nutrición óptima de la madre y de los infantes, que todas las mujeres deben ser capaces de practicar la lactancia ma-terna exclusiva y que debe alimentarse exclusivamente con leche materna a todos los infantes desde el nacimiento hasta los 4 a 6 meses de edad.(34) La Declaración también estableció que los Estados deben “redactar legislación cre-ativa para proteger los derechos de la lactancia materna para las mujeres trabajadoras y establecer los medios para su puesta en vigor”.(35)
C. La legislación aplicable en Puerto Rico
Puerto Rico, al igual que otras jurisdicciones en Estados Unidos y en el mundo, reconoce y protege el derecho de la mujer trabajadora a amamantar o extraerse leche materna en su lugar de trabajo. Si consideramos que las mujeres componen un 43% de la fuerza trabajadora del país, el impacto de la legislación en protección de la lactancia y la vigencia que tiene en la actualidad no pueden menospreciarse(36)
La importancia de la integración de la mujer en el mundo laboral ha convertido a la lactancia materna en un *577asunto del cual se ha escrito mucho en el campo jurídico.(37) Se trata de un tema de gran importancia en la lucha de la mujer por alcanzar la equidad en el mundo laboral.(38) Como el amamantamiento es tanto una manera de alimen-tar como de criar a los hijos, tradicionalmente se ha consi-derado como una actividad apropiada únicamente para el espacio doméstico u otros espacios privados.(39) Por esta ra-zón, la mujer trabajadora que desea amamantar a su hijo o hija muchas veces se encuentra ante la situación injusta de tener que elegir entre trabajar y desarrollarse profesional-mente o quedarse en casa para alimentar a su recién na-cido con leche materna. (40) Las políticas públicas y leyes que han adoptado distintas jurisdicciones para reconocer los beneficios de la lactancia y promover su práctica en los espacios públicos y laborales atienden, en su fondo, un pro-blema de justicia elemental: que la mujer tenga la misma libertad que el hombre para tomar las decisiones que en-tienda correctas, para ella como trabajadora y para sus hijos e hijas.
La Asamblea Legislativa legisló temprano en la década pasada para proteger y regular de cierta manera la práctica del amamantamiento y extracción de leche materna en el trabajo. El 16 de diciembre de 2000, la Asamblea Legislativa aprobó la Ley Núm. 427, conocida como la Ley para Reglamentar el Período de Lactancia o de Extrac-*578ción de Leche Materna.(41) La Exposición de Motivos de dicha ley reconoció expresamente la política pública esta-blecida desde 1995 en favor de la promoción de la lactancia materna y señala que “[n]o existe impedimento legal que impida a la madre continuar lactando a su bebé aun des-pués de regresar al trabajo, luego de disfrutar de su licen-cia de maternidad”.(42) Además, quedó claramente estable-cido que la ley aplicaría por igual al Gobierno como patrono y a la empresa privada.(43) La Ley Núm. 427-2000 (29 LPRA see. 478 et seq.) (Ley Núm. 427-2000) fue enmen-dada por la Ley Núm. 239-2006 para atemperar la legisla-ción original a las necesidades verdaderas de las madres lactantes trabajadoras y aumentar a una (1) hora el perí-odo disponible para la extracción de leche materna.(44) En la Exposición de Motivos de la nueva ley enmendadora, el legislador reconoció nuevamente los beneficios de la lac-tancia y el amamantamiento tanto para los infantes como para las madres.(45) La Ley Núm. 239-2006 también se re-firió a los requisitos que la ley impone respecto al lugar que los patronos deben habilitar para el proceso de extracción de leche materna:
El cuatrienio pasado se intentó infructuosamente que la Ley Núm. 427 se enmendara para que el tiempo concedido a la madre para extraer la leche o lactar a su bebé coincidiera con el período que el proyecto original contemplara. De la misma forma, se procuró que se proveyera a las madres lactantes un lugar discreto, seguro e higiénico para extraerse la leche. Nue-vamente se trae el asunto a la consideración de la Asamblea Legislativa, para que la licencia de lactancia sea realmente *579efectiva(46)
La legislación vigente en nuestro país establece que toda mujer trabajadora que se encuentre amamantando o lactando a su hijo o hija podrá disfrutar, luego de reintegrarse a su lugar de empleo, de un período de una (1) hora para amamantar a su recién nacido, si el patrono cuenta con una facilidad de cuido de infantes, o para extraerse la leche materna “en el lugar habilitado a estos efectos en su taller de trabajo”(47) Este período puede ser distribuido en dos periodos de treinta minutos o tres períodos de veinte minutos(48) Esta licencia de lactancia tendrá una vigencia de doce meses dentro del taller de trabajo a partir del regreso de la empleada a sus funciones(49) Una vez el patrono y la empleada han acordado los períodos que esta utilizará para ejercer su derecho a lactar, tales términos no podrán cambiarse sin el consentimiento expreso de ambas partes(50) Si el patrono no le reconoce a la empleada su derecho a amamantar o a extraerse leche materna en el lugar de trabajo, esta podrá reclamar su derecho ante los foros pertinentes. La ley dispone que el tribunal o foro con jurisdicción podrá imponer una “multa” al patrono por los daños que sufra la empleada, la cual podrá ser igual a tres veces el sueldo devengado por esta por cada día que se le negó el período de amamantar o de extraerse la leche materna(51)
Ahora bien, la Ley Núm. 427-2000, según enmendada, no especifica las condiciones que debe cumplir el lugar pro-visto por el patrono para facilitar la lactancia; tan solo dis-pone que debe estar “habilitado” para estos efectos en particular. Sin embargo, durante el período de siete años, *580entre 1999 y 2006, la Asamblea Legislativa aprobó otras leyes para proteger y promover la lactancia materna que, al tratar sobre la misma materia, nos permiten llenar este vacío.(52) Estas son, evidentemente, leyes que se refieren a la misma materia, sobre las cuales el Código Civil de Puerto Rico dispone lo siguiente: “[1] as leyes que se refie-ren a la misma materia o cuyo objetivo sea el mismo, deben ser interpretadas refiriendo las unas a las otras, por cuanto lo que es claro en uno de sus preceptos pueda ser tomado para explicar lo que resulte dudoso en otro”.(53) También nos instruye nuestro Código Civil que la manera más eficaz para descubrir el verdadero sentido de una ley, cuando alguna de sus disposiciones no es clara, es profun-dizar en las causas o motivos que indujeron a la Asamblea Legislativa a dictarla.(54)
Como ya vimos, dos años después de la aprobación de la Ley Núm. 427-2000, la Asamblea Legislativa aprobó la Ley Núm. 155-2002 (29 LPRA see. 478 n.). El Art. 1 de esta última ley menciona expresamente a la Ley Núm. 427-2000, al exponer que “[e]sta Ley [Núm. 155-2002] reconoce el derecho de toda madre trabajadora a lactar a su hijo o hija, conforme a lo establecido por la Ley Núm. 427 [...] en *581un espacio físico adecuado”.(55) Ese “espacio adecuado” —dispone el Art. 2 de la misma Ley Núm. 155-2002 (29 LPRA see. 478 n.)— será un “área o espacio físico que ga-rantice a la madre lactante privacidad, seguridad e hi-giene, sin que ello conlleve la creación o construcción de estructuras físicas u organización [al] es en la agencia [...]”.
Ambas legislaciones, la Ley Núm. 427-2000 y la Ley Núm. 155-2002, están íntimamente relacionadas y fueron creadas para servir un solo propósito: reconocer los beneficios de la lactancia materna y garantizar a toda mujer trabajadora el derecho de poder amamantar a su hijo o hija, o a extraerse leche materna en su área de trabajo, ya sea su patrono público o privado. Por lo tanto, no existe ninguna duda que cuando el legislador dispuso, en el Art. 3 de la Ley Núm. 427-2002 (29 LPRA sec. 478a), que los patronos están obligados a proveerle a sus empleadas que sean madres lactantes un lugar “habilitado” para el propósito de que pudieran extraerse leche materna, se refería a que este lugar fuera privado, seguro e higiénico, tal y como dispone la Ley Núm. 155-2002 en su Art. 2, supra. Esa es la única conclusión lógica a la que podemos llegar mediante la interpretación conjunta de ambos estatutos.(56)
D. El derecho a la intimidad y la lactancia materna
Este Tribunal ha venido reconociendo que la materni-dad, junto con las circunstancias que esta atañe y las fun-ciones que la nueva madre realiza en la vida de su hijo o hija —entre las que podría encontrarse, si esta lo decide, la lactancia materna — , disfruta de una protección jurídica *582especial en nuestro ordenamiento.(57) Por ejemplo, ya he-mos reconocido que el discrimen por razón de embarazo constituye una modalidad de discrimen por razón de sexo, el cual está prohibido tanto por nuestra Constitución como por leyes especiales aprobadas por nuestra Asamblea Legislativa.(58)
De igual modo, nuestra Constitución protege el derecho a la intimidad de manera precisa al establecer que “[t]oda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar”.(59) En nuestro ordenamiento, este derecho se en-cuentra hondamente fundamentado en el valor a la digni-dad del ser humano, tal y como lo dejó patentemente esta-blecido la Convención Constituyente, al expresar en su informe lo siguiente:
La protección contra ataques a la honra, reputación y vida privada constituye también un principio que complementa el concepto de la dignidad humana mantenido en esta constitución. Se trata de la inviolabilidad personal en su forma más completa y amplia. El honor y la intimidad son valores del individuo que merecen protección cabal, no sólo frente a atentados provenientes de otros particulares, sino también contra inferencias abusivas de las autoridades.(60)
Como sabemos, en nuestro ordenamiento el derecho a la intimidad opera por su propia fuerza (ex proprio *583vigore) entre personas privadas. El ordenamiento reconoce que cualquier ciudadano o ciudadana puede reclamar ante los tribunales el cese inmediato de cualquier violación a su derecho a la intimidad y el resarcimiento de los daños que estas conductas le pudieron causar.(61) Así, “además del re-medio interdictal, un obrero puede acudir a los tribunales para resarcir los daños sufridos como consecuencia de la lesión a sus derechos constitucionales, como lo son el dere-cho a la intimidad y el derecho a la protección contra ata-ques a la honra y a la reputación personará.(62) Incluso, de haberse materializado un despido en violación a esta norma constitucional, el empleado puede obtener como re-medio la reposición en su puesto de trabajo.(63)
Con relación a los casos como el que tenemos hoy ante nuestra consideración, resolvemos que al tomar medidas que convierten en más onerosa la lactancia materna o que, de facto, tienen el efecto de impedir el que la madre obrera que decidió voluntariamente lactar a su hijo o hija pueda ejercer su derecho al amparo de la Ley Núm. 427-2000, supra, un patrono interfiere con su derecho a tomar una decisión importante en relación con la crianza de su bebé recién nacido. En consecuencia, incurre en una violación a su derecho a la intimidad protegido por nuestra Constitución.
Ahora bien, esta violación solo existe en aquellos casos en los que la madre se ve obligada a tomar la decisión de dejar de lactar a su criatura a causa de los actos negligentes u omisiones de su patrono de incumplir con los mandatos de la Ley Núm. 427-2000. Es menester señalar que la violación a ese derecho constitucional no ocurre de manera automática por el mero hecho de que la empleada *584pruebe que su patrono incumplió con la Ley Núm. 427-2000 cuando no le proveyó un lugar privado, seguro e hi-giénico para amamantar o extraerse la leche, o al no ha-berle otorgado el periodo ordenado por la ley para ello. Será necesario que la empleada establezca un nexo entre la omisión de su patrono de proveerle un lugar adecuado y sus daños a consecuencia de verse afectada negativamente su capacidad de extraerse leche materna o tener que dejar de lactar a su criatura. Esto es, la empleada agraviada tiene que probar que su patrono incumplió con las exigen-cias de la Ley Núm. 427-2000 y que esa omisión tuvo el efecto directo de afectar negativamente su capacidad de lactar o que tuvo que dejar de alimentar a su bebé recién nacido con leche materna. Es decir, que el incumplimiento de su patrono con la ley tuvo la consecuencia real de anu-lar su decisión personal de lactar al imponer condiciones tan onerosas que tuvieron el efecto directo que la madre obrera no tuviera otra opción que tomar la decisión de te-ner que suplementar la alimentación de su hijo con una leche distinta a la leche materna, en contra de su deseo.
Este tipo de decisiones importantes en la vida de los individuos está protegido por los contornos mínimos reco-nocidos por la jurisprudencia estadounidense en torno al derecho a la intimidad. Así, en Whalen v. Roe, 429 US 589, 598-600 (1977), el Tribunal Supremo federal señaló:
[t]he cases sometimes characterized as protecting “privacy” have in fact involved at least two different kinds of interests. One is the individual interest in avoiding disclosure of personal matters, and another is the interest in independence in making certain kinds of important decisions. (Escolios omitidos).
En Puerto Rico, lo hemos reconocido cuando estableci-mos que “[l]os derechos a la intimidad y a la protección contra ataques abusivos a la honra y a la reputación personal consagrados en las Secs. 1 y 8 de nuestra Carta de Derechos, supra, tienen especial preeminencia según núes-*585tro esquema constitucional”.(64) En Soc. de Gananciales v. Royal Bank de P.R., 145 DPR 178, 202 (1998), tuvimos la oportunidad de reiterar que “[u]n examen de nuestros pre-vios pronunciamientos, así como de la jurisprudencia federal, revela que este derecho [a la intimidad] se lesiona, entre otras instancias, cuando se limita la facultad de un individuo de tomar decisiones personales, familiares o ín-timas [...]”.(65)
La decisión de qué alimento escoger para su bebé recién nacido pertenece a la categoría de decisiones íntimas e importantes que una madre es completamente libre de tomar, salvo que exista un interés apremiante del Estado o de un particular, como parte de su derecho fundamental a la intimidad en su vertiente de toma de decisiones sobre la vida íntima o familiar. (66) Tal y como hemos señalado, como este derecho opera ex proprio vigore, sin necesidad de que concurra el requisito de acción estatal para invocarlo frente a personas particulares, puede hacerse valer mediante una demanda por daños y peijuicios al amparo del Art. 1802 de nuestro Código Civil, 31 LPRA sec. 5141.(67) La empleada *586agraviada podrá procurar ante los tribunales, además del remedio dispuesto en la Ley Núm. 427-2000, una compen-sación por los daños y perjuicios que le ocasionaron los actos del patrono que lesionaron su derecho a la intimidad. Con esto, de manera cónsona con nuestros pronunciamientos an-teriores, aplicamos estos derechos a las circunstancias de una madre obrera que tomó la decisión, en la intimidad de su conciencia, de alimentar a su hijo o hija con leche materna.
No albergamos duda alguna de que resulta imperativo atender el asunto constitucional en torno a la violación al derecho a la intimidad que reclamó la señora Siaca. Su-gerir que entrar en este tema es “innecesario y peligroso” es, precisamente, ignorar las violaciones constitucionales a las que se ven sometidas las trabajadoras.(68) A diferen-cia de lo que propone el Juez Asociado Señor Martínez Torres en su Opinión concurrente, no nos parece correcto victimizar nuevamente a la señora Siaca y echarle la culpa a ella de la violación a su derecho que cometieron su patrono y compañeros de trabajo.(69) Después de todo, la señora Siaca tomó las medidas necesarias para defender su expectativa de intimidad y la autonomía de su decisión personal, primero tapando las ventanas de cristal del primer lugar asignado y, luego, colocando un letrero de “ma-dre lactante” en la puerta del lugar donde se extraía la leche. ¿Por qué exigirle más a la mujer trabajadora para que se respete su derecho a extraerse leche en paz? ¿Por qué culparla a ella?
*587Por otro lado, el remedio que establece la Ley Núm. 427-2000 no es suficiente para resarcir los daños que sufrió la peticionaria por la violación a su derecho a la intimidad, daños que probó en el Tribunal de Primera Instancia. La violación a este derecho constitucional se argumenta como una causa de acción independiente y autónoma bajo la cual se justifica conceder a la señora Siaca una indemnización al amparo del Art. 1802 de nuestro Código Civil, supra. No podemos perder de perspectiva que los actos de Bahía Beach configuraron una clara violación a la política pública establecida por el Estado desde 1995.(70) Este Tribunal ha dejado claramente establecido en su jurisprudencia que un trabajador o una trabajadora tendrá derecho a un remedio en daños y perjuicios —además del remedio que provea la ley laboral— si los actos ilegales del patrono tienen el efecto de frustrar o subvertir una clara política pública.(71) No es correcto concluir que el derecho de la señora Siaca a tomar una decisión de carácter personal e íntima no se violó porque Bahía Beach “nunca le prohibió extraer la leche materna en su centro de trabajo”.(72) Esto minimiza y disculpa la actuación ilegal e inescrupulosa del patrono que, aunque no negó de manera tajante el derecho de la peticionaria a extraerse leche materna, en la práctica anuló este derecho por las condiciones extremadamente onerosas que le impuso para poder ejercerlo, ocasionando que, eventualmente, esta tuviera que dejar de lactar. Los hechos de este caso claramente avalan la conclusión de que la señora Siaca tiene derecho al remedio provisto por el Art. 9 de la Ley Núm. 427-2000 (29 LPRA sec. 478h) y a una indemnización en daños y perjuicios al amparo del Art. 1802 de nuestro Código Civil, supra, (73) por la violación a su derecho a la intimidad.
*588]-I HH f-H
Una vez establecido el marco legal aplicable a la recla-mación de la señora Siaca contra Bahía Beach, procedemos a resolver la controversia presentada.
La señora Siaca demandó a su patrono, Bahía Beach, alegando que se violó su derecho a extraerse leche materna en su lugar de trabajo, su derecho a la intimidad y daños y perjuicios. Su reclamación se basó en que, luego de regre-sar de su licencia por maternidad, solicitó a Bahía Beach que le concediera un período de extracción de leche y un espacio adecuado para realizar esta función. Sin embargo, los espacios provistos por el patrono no eran adecuados para que la señora Siaca pudiera extraerse la leche materna. Entre otras cosas, algunos de los lugares estaban sucios y no cumplían con la higiene necesaria para la ex-tracción de leche. Otros no proveían privacidad, al punto que, en al menos dos ocasiones, empleados de Bahía Beach ignoraron el letrero de madre lactante que la señora Siaca ponía en la puerta y la abrieron mientras ella estaba adentro. La señora Siaca adujo que todo esto la hacía sen-tir muy frustrada, enojada y deprimida, por lo que tuvo que acudir a una psiquiatra que le recetó medicamentos contra la depresión. El perito de la señora Siaca, el doctor Ramírez Carmoega, declaró que los altos niveles de estrés que provocó esta situación en la señora Siaca provocaron *589que su producción de leche materna se redujera de 18 on-zas cuando se reintegró a su trabajo, a sólo 2 onzas de leche. Eventualmente, la señora Siaca tuvo que dejar de alimentar a su hija con leche materna.
El Tribunal de Primera Instancia entendió probados los hechos alegados y declaró “con lugar” la demanda. Con-cluyó que los lugares asignados por el patrono a la peticio-naria se hallaban en condiciones inseguras e insalubres, llenos de cajas, archivos y otros objetos que acumulaban polvo y sucio, lo cual expuso tanto a la señora Siaca como a su hija al peligro de infecciones o al desarrollo de enferme-dades y condiciones de salud. Condenó a Bahía Beach al pago de $50,000 por las angustias mentales y los daños ocasionados a la peticionaria, más el pago de una multa igual a tres veces el sueldo de la señora Siaca por la tota-lidad del período de lactancia que no pudo disfrutar, según establecido por la Ley Núm. 427-2000.(74) Finalmente, im-puso a Bahía Beach el pago de las costas y $10,000 para el pago de honorarios de abogado.(75)
El Tribunal de Apelaciones, por otro lado, revocó la sen-tencia del Tribunal de Primera Instancia. En su sentencia, el foro apelativo fundamentó su determinación en lo si-guiente
[La] pieza legislativa a la cual nos enfrentamos sufre de vaguedad en cuanto a especificar las características con las que debe cumplir el área a habilitarse. De igual forma, las demás legislaciones referentes a este tema se han limitado a señalar que el área provista para lactar no puede coincidir con los servicios sanitarios, y que el espacio debe ser uno donde se *590garantice la comodidad e intimidad de la madre lactante. [...] Sin embargo, no podemos concluir que esta aspiración aplique de igual forma a patronos privados que en ocasiones cuentan con un escaso número de empleados, o aquellos, como el del caso de epígrafe, que trabajan a través de proyectos en dife-rentes localidades y bajo diversas circunstancias(76)
Con este razonamiento, el Tribunal de Apelaciones con-cluyó que la Ley Núm. 427-2000 no obliga a los patronos de la empresa privada a crear un espacio fijo permanente para acomodar a las empleadas que desearan extraerse le-che materna. Concluyó que “el propósito de la ley en cuanto a las empresas privadas es garantizar que se le provea el tiempo y cierto espacio adecuado a una madre lactante al momento que esta lo solicite”(77) No obstante el testimonio de la señora Siaca y su perito, a quienes el Tribunal de Primera Instancia dio credibilidad, el foro apela-tivo determinó que Bahía Beach atendió diligentemente las solicitudes hechas por la peticionaria y le facilitó el tiempo y el espacio para que pudiera extraerse leche materna. Erró el Tribunal de Apelaciones al concluir de esta forma.
La Ley Núm. 427-2000 es parte de nuestra legislación social protectora del empleo. A través de los años nuestra jurisprudencia ha reiterado consistentemente que las leyes laborales deben interpretarse liberalmente y que, de existir alguna duda sobre su interpretación, esta deberá resolverse a favor del empleado o empleada,(78) por razón de la natura-leza de este tipo de legislación como instrumento de justicia social y por su carácter reparador(79) Por eso, “la exclusión de un empleado de los beneficios de la legislación laboral debe ser clara y convincente”(80) Según vimos, la Ley Núm. *591427-2000 ordena claramente a los patronos privados, sin im-portar su tamaño o número de sus personas trabajadoras, a garantizar a sus empleadas un periodo de extracción de le-che equivalente a una (1) hora dentro de una jornada labo-ral de ocho horas.(81) Incluso, los patronos privados conside-rados como pequeños negocios por la Administración Federal de Pequeños Negocios están obligados a conceder a sus empleadas la mitad de ese tiempo, es decir, un periodo de treinta minutos dentro de cada jornada laboral de ocho horas.(82) La ley especifica también que la extracción de le-che materna se llevará a cabo en el lugar habilitado por el patrono para ese propósito, lo cual significa, como ya vimos al interpretar dicho lenguaje en conjunto con el lenguaje de la Ley Núm. 155-2002, supra, que se debe proveer un espa-cio privado, seguro e higiénico para la madre lactante.
La obligación que impone la Ley Núm. 427-2000 aplica en su totalidad a Bahía Beach. El que esta empresa, al momento de los hechos, fuera una desarrolladora de un proyecto en vías de construcción o que sus facilidades sobre el terreno se encontraran acomodadas dentro de vagones o “trailers”, no la excusaba de cumplir con las disposiciones de la ley. Contrario al razonamiento del Tribunal de Ape-laciones, ello no requiere en todo caso que el patrono cree un espacio fijo permanente para ese propósito. Los requi-sitos que impone la Ley Núm. 427-2000 son fáciles de cum-plir si el patrono está realmente dispuesto a colaborar con su empleada para proveerle un espacio limpio, privado y seguro para extraerse leche materna. En este caso, eso no ocurrió.
Según encontró probado el foro de instancia, la primera oficina asignada a la señora Siaca, ubicada en el vagón donde se encontraba también la oficina de Recursos Huma-nos, no era privada, puesto que las ventanas eran de cristal y no tenían cortinas. La señora Siaca debía entonces utilizar *592parte del tiempo que correspondía a la extracción de leche materna para cubrir las ventanas con papel y evitar ser vista por otros compañeros de trabajo que se asomaban por la ventana para ver si había alguien dentro de la oficina. Bahía Beach podía razonablemente utilizar sus recursos para atender esta situación. Sin embargo, no hizo nada.
Luego, sin haber consultado a la señora Siaca o solici-tado su consentimiento, se cambió el lugar asignado a un segundo vagón, dentro del área de construcción del Hotel St. Regis.(83) A la señora Siaca le tomaba de siete a ocho minutos llegar a este segundo lugar utilizando un carrito de golf en un día seco. Una vez allí, el lugar asignado no era higiénico y casi todo el espacio estaba lleno de archivos y anaqueles para almacenar documentos. El área de venti-lación del aire acondicionado tenía moho por la humedad, lo que hacía el lugar propenso a las bacterias e infecciones, además de cucarachas y otros insectos, según testificó la señora Siaca. En este lugar, empleados que abrían la puerta utilizando otra llave interrumpieron por lo menos en dos ocasiones a la señora Siaca, a pesar del aviso de que una madre lactante estaba usando la habitación. Además, el aire acondicionado de la oficina se dañó y no fue repa-rado prontamente. Para colmo, nuevamente sin mayor aviso, el lugar se inhabilitó para el uso de extracción de leche, lo cual la señora Siaca descubrió cuando fue a utili-zarlo un día y lo encontró completamente lleno de materia-les de construcción.
El último lugar “habilitado” para el uso de la señora Siaca fue un pequeño almacén dentro del vagón de Recur-sos Humanos. Este tercer lugar tenía su espacio muy com-prometido también, ya que había allí un armario con uni-formes, equipo de cocina y de deportes, alfombras ya *593usadas, cajas de bebidas y servidores de computadoras. El lugar tampoco era higiénico, pues la ventilación del aire acondicionado tenía moho causado por la humedad y caía una gotera que daba justo sobre la mesa donde la señora Siaca debía extraerse la leche materna, que era el alimento para su hija. Tampoco ofrecía la privacidad requerida, pues en ese lugar un empleado —mantenedor de sistemas de información de la empresa— también interrumpió a la se-ñora Siaca entrando a la oficina con su llave a pesar del letrero que indicaba su uso por una madre lactante.
Todos estos incidentes y las condiciones inseguras, anti-higiénicas y de falta de privacidad se extendieron durante la totalidad del periodo de lactancia autorizado por ley a la señora Siaca. De nada sirve, y ningún propósito tiene, el que un patrono le provea a su empleada un periodo de tiempo para amamantar o extraerse leche materna si no le brinda para ello un espacio que sea seguro, privado e higiénico. Concluir, como hizo el foro apelativo, que el pa-trono satisface este criterio al proveer “cierto espacio ade-cuado” es convertir la Ley Núm. 427-2000 en letra muerta. Concederle a una empleada que sea madre lactante un tiempo y un espacio privado, seguro e higiénico no es una aspiración de nuestro legislador: es el mandato claro de la ley.
El testimonio pericial del Dr. Ramírez Carmoega esta-bleció con meridiana claridad la importancia que tiene el lugar donde la madre se extraerá la leche para luego ali-mentar a su hijo o hija:
Bueno, la mamá para sacarse la leche debe tener un lugar ideal para hacerlo. Debe tener su máquina de extracción, y para esto tiene que tener un lugar donde pues se debe poder lavar las manos [...] [EJxtraerse leche es un poquito más com-plicado [que amamantar] porque [...] se tiene que quitar parte de su ropa. Por lo tanto necesita un lugar privado, donde tenga privacidad, y seguridad para poderse extraer leche.(84)
*594Las condiciones en las que Bahía Beach mantenía los lugares en los que la señora Siaca se vio obligada a extra-erse su leche materna no cumplían con los requisitos míni-mos impuestos por la Ley Núm. 427-2000. La prueba des-filada ante el Tribunal de Primera Instancia demostró que esta situación causó gran estrés en la peticionaria, lo que degeneró en depresión y la pérdida de su producción de leche materna.(85) El patrón mostrado por Bahía Beach al negarle a la señora Siaca un lugar adecuado para la ex-tracción de leche materna demuestra una clara violación a la política pública establecida por la Ley Núm. 427-2000.
En este caso, la señora Siaca presentó prueba testifical y pericial en torno a los daños que sufrió por no concedérsele un lugar adecuado para el proceso de extracción de leche como ordenaba la ley. La prueba creída por el foro senten-ciador estableció que la señora Siaca pasó por un fuerte pe-riodo de estrés y frustración ante la situación que estaba viviendo, lo que la obligó a buscar ayuda psiquiátrica y a tomar medicamentos antidepresivos por un año. Además, la prueba pericial incontrovertida demostró que la señora Siaca perdió su producción de leche materna una vez se re-integró a su lugar de trabajo y que esto se debió, en gran medida, a la situación de estrés que experimentó en ese lugar. Para resarcir los daños que sufrió la peticionaria cuando su patrono interfirió con su derecho a la extracción de leche materna, el Tribunal de Primera Instancia impuso correctamente la multa establecida por el Art. 9 de la Ley Núm. 427-2000, supra, el cual dispone que el foro con juris-dicción “podrá imponer una multa al patrono que se niegue a garantizar el derecho aquí establecido por los daños que *595sufra la empleada [...]”.(86) Mientras, con los hechos proba-dos ante el foro primario, la señora Siaca demostró la res-ponsabilidad de Bahía Beach por los daños al amparo del Art. 1802 del Código Civil, supra,(87) y su derecho al resarci-miento de los mismos, además de la multa que concede la Ley Núm. 427-2000. Ello ante el hecho de que su patrono le impuso condiciones onerosas que interfirieron directamente y le impidieron ejercer el derecho de tomar la decisión personal de alimentar con leche materna a su hija, así como el haberla expuesto a la humillación de ser vista por otros em-pleados mientras se extraía la leche aun cuando albergaba una expectativa legítima de intimidad. Esto claramente re-sultó en una violación a su derecho a la intimidad, protegido por nuestra Constitución. Erró el Tribunal de Apelaciones al descartar los testimonios de la señora Siaca y del doctor Ramírez Carmoega, y sustituir el criterio del foro sentencia-dor por el suyo propio en ausencia de pasión, prejuicio, par-cialidad o error manifiesto.(88)
Por esta razón procede reinstalar la sentencia del Tribunal de Primera Instancia, en aquella parte que impone a Bahía Beach el pago de $50,000 para compensar los daños y perjuicios ocasionados a la señora Siaca, así como la *596multa establecida por el Art. 9 de la Ley Núm. 427-2000, supra. Puesto que el foro sentenciador no determinó el monto de dicha multa, se ordena devolver el caso al Tribunal de Primera Instancia para que se presente prueba sobre la cuantía, conforme a lo establecido en la Opinión de este Tribunal. En cuanto a la partida de $10,000 para el pago de honorarios que concedió el foro sentenciador, procede eli-minarla, ya que no surge de los autos de este caso un abuso de los procedimientos, temeridad o intento de dilación por parte de Bahía Beach que justifique esta partida.(89)
IV
Por todo lo anterior, revocamos la sentencia emitida por el Tribunal de Apelaciones y, en consecuencia, reinstalamos la sentencia emitida por el Tribunal de Primera Instancia, salvo la partida de $10,000 para el pago de honorarios de abogado concedida a la señora Siaca. Los hechos de este caso demuestran claramente que Bahía Beach violó su obli-gación legal de proveer un lugar adecuado a la señora Siaca para que pudiera extraerse leche materna y que las consecuencias de esa omisión en la práctica violaron su de-recho a la intimidad protegido por nuestra Constitución. Al revocar la sentencia apelada, este Tribunal Supremo hace verdadera justicia a nuestras madres obreras, interpre-tando coherente y vigorosamente un estatuto que se legisló con el claro propósito de reconocer a las madres trabajado-ras el derecho a escoger la alimentación de sus recién naci-dos sin el temor de que esta decisión represente un pro-blema para su desarrollo profesional o laboral.
El Juez Asociado Señor Martínez Torres emitió una Opi-nión concurrente, a la que se unieron el Juez Asociado Se-ñor Kolthoff Caraballo y el Juez Asociado Señor Rivera *597García. La Jueza Asociada Señora Pabón Charneco emitió una Opinión de conformidad. El Juez Asociado Señor Feli-berti Cintrón emitió la expresión siguiente:
Respetuosamente disiento de la determinación tomada por una mayoría de este Tribunal, por estar conforme con la Sen-tencia emitida por el Tribunal de Apelaciones el 12 de septiem-bre de 2012 en relación con este caso.

 Tomado del discurso de Jorge Font Saldaña ante la Asamblea Constituyente, en: 1 Diario de Sesiones de la Convención Constituyente 389 (1961).


 Bahía Beach Resort & Golf Club, LLC. (Bahía Beach) es un complejo turís-tico-residencial estilo “walk-up” y de residencias privadas. También administra un campo de golf para uso de sus residentes y de los huéspedes del Hotel St. Regis. Al momento de los hechos, el Hotel St. Regis se encontraba en construcción y el acceso era a través del área de Bahía Beach.


 De hecho, surge de la prueba testifical que tanto las oficinas de recursos humanos de Bahía Beach, como las oficinas de los ingenieros, arquitectos y demás personal que laboraba en la construcción del Hotel St. Regis, se encontraban en vagones de carga como los que se utilizan en los muelles para transportar *564mercancías.


 La señora Siaca fue militar durante nueve años y trabajó cuatro años en el Gobierno federal para el Departamento de “Homeland Security”, desempeñándose como “Lead Security Officer” en el aeropuerto.


 El 3 de noviembre de 2008 nació la hija de la señora Siaca.


 La señora Olavarrieta Archilla era oficial de recursos humanos de la compa-ñía Human Capital and Labor Consulting Services (Human Capital), una firma de consultoría subcontratada por Bahía Beach para administrar todo lo referente al área de recursos humanos de la empresa. Para la fecha de los hechos, la señora Olavarrieta Archilla era la encargada de recursos humanos en Bahía Beach y coor-dinaba todo lo referente a las licencias, los beneficios, las acciones de personal, etc., en beneficio de Bahía Beach.


 La Ley Núm. 427-2000, infra, establece que el patrono debe conceder a la empleada un período de una hora, dentro de su jornada laboral, para la extracción de leche materna. Este período se podrá dividir en dos periodos de treinta minutos o tres de veinte minutos. La señora Siaca dividió el suyo en dos periodos de treinta minutos, uno en la mañana y otro en la tarde. Para realizar esta función, la señora Siaca contaba con una máquina de extracción de leche y una neverita en la cual almacenaba la leche extraída hasta llegar a su casa.


 Durante su testimonio en el juicio, la señora Siaca identificó a esta persona solo por su nombre, Elizabeth.


 La señora Siaca testificó que los empleados que laboraban en el complejo y el personal de jardinería y del campo de golf acudían al vagón donde se encontraba la oficina de recursos humanos y, al encontrar la puerta cerrada, se asomaban por la *566ventana de la oficina que ella estaba utilizando para ver si había alguien que les abriera la puerta. Al hacer esto, observaban a la señora Siaca en el proceso de ex-tracción de leche, lo que la hacía sentir muy incómoda y “violada”. Ella notificó esta situación a sus supervisores y a la señora Olavarrieta Archilla.


 Los empleados se referían al lugar de la construcción como “la jungla”.


 En un día seco y soleado, la señora Siaca tardaba cerca de 7 a 8 minutos en llegar a su nueva área de lactancia utilizando el carrito de golf. Ese tiempo se res-taba a su período de extracción de leche. Si multiplicamos ese periodo de tiempo por dos, considerando que la señora Siaca debía realizar el mismo trayecto de regreso, vemos que la peticionaria perdía entre 14 a 16 minutos de su periodo de extracción de leche de 30 minutos tan solo en el esfuerzo de transportación. Apéndice, pág. 611.


 De hecho, durante este periodo la señora Siaca fue amonestada y suspen-dida de su empleo por sus tardanzas y ausencias. Eventualmente, perdió su puesto de supervisión.


 Surge del testimonio de la señora Siaca que, antes de regresar a su trabajo, se extraía 6 onzas de leche materna tres veces al día. Una vez comenzó a trabajar, su producción de leche bajó a 6 onzas dos veces al día y, al cabo de mes y medio de haber regresado a su trabajo, su producción era de aproximadamente 2 onzas al día.


 El doctor Ramírez Carmoega es pediatra y fue calificado por el foro de instancia como experto en lactancia materna. Bahía Beach no presentó ningún tes-timonio pericial durante el juicio.


 En su demanda, la señora Siaca incluyó como codemandados a Human Capital & Labor Consulting Services, Inc. y a Interlink Realty Corp., desarrolladora del Hotel St. Regis. Sin embargo, las alegaciones en contra de ambas codemandadas no prosperaron a nivel de instancia, ya que se determinó que Bahía Beach era el único patrono de la señora Siaca. Después de presentada la demanda, la señora Siaca fue despedida de su empleo por razones no relacionadas con su reclamo.


 El Tribunal de Primera Instancia admitió como prueba, por estipulación de las partes, el Manual de Empleados de Bahía Beach Resort & Club —que garantizaba a sus empleados un periodo de lactancia en un lugar privado — , 33 fotografías tomadas por la señora Siaca que mostraban los lugares que el patrono le proveyó para extraerse leche materna, la hoja de descripción de los puestos de los oficiales de seguridad de Bahía Beach y la hoja de consentimiento del empleado al Manual de Empleados de Bahía Beach.


 En el idioma inglés comúnmente se utiliza la palabra “breastfeeding” para referirse a ambos métodos de alimentación. Sin embargo, es importante establecer la diferencia entre ambos conceptos, ya que nuestra legislación en este campo protege tanto a la madre trabajadora que amamanta como a aquella que se extrae leche materna.


 Hay que aclarar que el objetivo de la política pública de la Ley Núm. 427-2000, infra, no es juzgar los motivos o las circunstancias que enfrentan las madres puertorriqueñas al momento de decidir la mejor manera de alimentar a sus hijos o hijas. Por el contrario, lo que hoy buscamos reconocer es el derecho de una madre trabajadora a elegir cómo alimentar a su recién nacido, ya sea la lactancia o la alimentación mediante sustitutos de leche materna, sin que su patrono tenga un poder de veto sobre esta decisión que pertenece únicamente a cada una de ellas.


 U.S. Department of Health and Human Services. The Surgeon General’s Call to Action to Support Breastfeeding, Washington, DC: U.S. Department of Health and Human Services, Office of the Surgeon General; 2011, pág. 1. Véase, además, Lawrence RA. 1997. A Review of the Medical Benefits and Contraindications to Breastfeeding in the United States (Maternal and Child Health Technical Information Bulletin). Arlington, VA: National Center for Education in Maternal and Child Health, pág. 4. La lactancia provee protección contra las infecciones gastrointestinales, respiratorias y del tracto urinario (“[pjrotect against gastrointestinal infections [...] respiratory system and the urinary tract [infections]”). Lawrence, supra, pág. 4. También se ha establecido entre los niños una relación entre la leche materna y una reducción en el riesgo de contraer cáncer, diabetes dependiente de insulina y eccema.


 Véanse: The Surgeon General’s Call to Action to Support Breastfeeding, supra, pág. 1, citando el estudio de Ip S Chung M, Raman G, Maguía N, DeVine D et al., Breastfeeding and maternal and infant health outcomes in developed countries: evidence report I technology assessment no. 153. Rockville, MD: Agency for Healthcare Research and Quality; 2007. AHRQ Publication No. 07-E007; Bachrach VR, Schwarz E, Bachrach LR, Breastfeeding and the risk of hospitalization for respiratory disease in infancy: a meta-analysis. Arch Pediatr Adolesc Med 2003; 157: 237-243; Collaborative Group on Hormonal Factors in Breast Cancer, Breast cancer and breastfeeding: collaborative reanalysis of individual data from 47 epidemiological studies in 30 countries, including 50302 women with breast cancer and 96973 women without the disease. Lancet 2002;360:187-195, y a Bernier MO, Plu-Bureau G, Bossard N, Ayzac L, Thalabard JC, Breastfeeding and risk of breast cancer: a meta-analysis of published studies. Hum Reprod Update 2000; 6:374-386; Mancini F, Carlson C, Al-bers L. Use of the Postpartum Depression Screening Scale in a collaborative obstetric practice. J Midwifery Women’s Health 2007; 52:429-434.


 La lactancia materna está respaldada por las siguientes organizaciones aso-ciadas a la salud en Estados Unidos: American Academy of Pediatrics (AAP), American Academy of Family Physicians, American College of Obstetricians and Gynecologists, American College of Nurse-Midwives, American Dietetic Association, y American Public Health Association. Todas estas organizaciones recomiendan que la leche materna sea el alimento exclusivo de los infantes durante los primeros seis meses de vida, lo que significa que estos no deben recibir ningún otro alimento o líquidos durante dicho periodo, ni siquiera agua. The Surgeon General’s Call to Action to Support Breastfeeding, supra, pág. 4.


 Departamento de Salud de Puerto Rico, Política Pública para la Promoción de la Lactancia en Puerto Rico, 1995. Disponible en: http://www.rcm.upr.edu/mch/ politica_publica_lactancia.htm (última visita, 8 de julio de 2015).


 íd., pág. 14.


 íd, pág. 17.


 42 USCA sees. 1771-1790.


 29 USCA sec. 207(r).


 29 USCA sec. 207(r)(l)(B).


 29 USCA sec. 207(r)(3).


 29 USCA see. 207(r)(2).


 Arkansas, Ark. Stat. Ann. sec. 11-5-116 (2009); California, Cal. Labor Code sec. 1030 et seq. (2001); Colorado, Colo. Rev. Stat. see. 8-13.5-101 et seq. (2008); *575Connecticut, Conn. Gen. Stat. sec. 31-40w (2001); Delaware, Del. Code Ann. tit. 31 sec. 310 (1997); Georgia, Ga. Code sec. 34-1-6 (1999); Hawaii, 2013 Hawaii Sess. Laws. Act. 249 y Hawaii Rev. Stat. sec. 378-2; Illinois, Ill. Rev. Stat. ch. 820 sec. 260 (2001); Indiana, Ind. Code sec. 5-10-6-2 y sec. 22-2-14-2 (2008); Louisiana, 2013 La. Acts, P.A. 87; Maine, Me. Rev. Stat. Ann. tit. 26, sec. 604 (2009); Minnesota, Minn. Stat. sec. 181.939 (1998, 2014); Mississippi, Miss. Code Ann. Ch. 1 sec. 71-1-55 (2006); Montana, Mont. Code Ann. sec. 39-2-215 et seq.; New Mexico, N.M. Stat. Ann. sec. 28-20-2 (2007); New York, N.Y. Labor Law sec. 206-c (2007); North Carolina, N.C. Gen. Stat. sec. 14-190.9 (1993); North Dakota, N.D. Cent. Code sec. 23-12-17; Oklahoma, Okla. Stat. tit. 40, sec. 435 (2006); Oregon, Or. Rev. Stat. sec. 653.075, sec. 653.077 y sec. 653.256 (2007); Rhode Island, R.I. Gen. Laws sec. 23-13.2-1 (2003); Tennessee, Tenn. Code Ann. sec. 50-1-305 (1999); Texas, Tex. Health Code Ann. sec. 165.003 et seq.; Utah, 2012 Utah House Joint Resolution 4 (no establece una obligación, sino que exhorta a los patronos a reconocer los beneficios de la lac-tancia y a proveer un periodo de tiempo a sus empleadas para la extracción de leche materna); Vermont, Vt. Stat. Ann. tit. 21, sec. 305; Washington, Wash. Rev. Code sec. 43.70.640 (2001); Wyoming, Wyo. House Joint Resolution 5 (2003) (exhorta a recono-cer los beneficios de la lactancia materna y elogia a los patronos que proveen aco-modo a sus empleadas para lactar o extraerse leche materna); Distrito de Columbia, D.C. Code Ann. sec. 2-1402.81 et seq. (establece el discrimen contra una madre lac-tante como una modalidad de discrimen por razón de sexo y obliga a los patronos a proveer tiempo y lugar adecuados a sus empleadas para extraerse leche materna).


 Convención sobre los Derechos del Niño, UNICEF — Comité Español. Dispo-nible en: http://www.unicef.es/sites/www.unicef.es/files/CDN_06.pdf (última visita, 8 de julio de 2015).


 Únicamente Estados Unidos y Somalia no han ratificado este tratado.


 UNICEF/WHO, Declaración de Innocenti, 1990. Disponible en: http:// www.wlio.int/about/agenda/health_development/events/innocenti_declaration_1990. pdf (última visita, 8 de julio de 2015).


 íd.


 véase íd.


 ei 17 ¿e marzo de 2015, el Departamento del Trabajo y Recursos Humanos de Puerto Rico publicó la encuesta anual titulada “Empleo y Desempleo en Puerto Rico: Encuesta de Grupo Trabajador”, correspondiente a enero 2015. Disponible en: http://www.trabajo.pr.gov/pdf/Estadisticas/2015/GT/gt01.pdf (última visita, 13 de ju-lio de 2015). Según los datos de dicha encuesta, para el mes de enero de este año se estimó que la población puertorriqueña de 16 o más años que estaba hábil para trabajar sumaba 2,849,000 personas. De esa población hábil, 1,146,000 personas componían la fuerza trabajadora en nuestra isla, de las cuales 1,022,000 tenían empleo a enero de 2015. De ese grupo, se estimó que 439,000 o el 42.95% eran mujeres. íd.


 E. Suski, In One Place, but Not Another: When the Law encourages Breastfeeding in Public While Simultaneously Discouraging It at Work, 12 U.C.L.A. Women’s Law Journal 109 (2001); H.W. Christup, Litigating a Breastfeeding and Employment Case in the New Millennium, 12 Yale J.L. & Feminism 263 (2000); D. Kasdan, Reclaiming Title VII and the PDA: Prohibiting Workplace Discrimination Against Breastfeeding Women, 76 N.Y.U.L. Rev. 309 (2001); N. Kennedy-Orozco, Pumping at Work: Protection from Lactation Discrimination in the Workplace, 71 Ohio St. L.J. 1281 (2010).


 N. Baumslag y D.L. Michels, Milk, Money, and Madness: The Culture and Politics of Breastfeeding, Connecticut, Ed. Bergin & Garvey, 1995, pág. 193.


 íd., págs. 202-203.


 Suski, supra, pág. 113.


 29 LPRA. see. 478 et seq., según enmendada por la Ley Núm. 239-2006.


 Exposición de Motivos de la Ley Núm. 427 (2000 (Parte 3) Leyes de Puerto Rico 2948).


 “Esta Ley reconoce la política pública de la lactancia otorgando un período de lactancia o extracción de leche materna tanto en la empresa privada como en el Gobierno, sus instrumentalidades, municipios y corporaciones públicas”. Leyes de Puerto Rico, supra, pág. 2948.


 Exposición de Motivos de la Ley Núm. 239 (2006 Leyes de Puerto Rico 1254).


 2006 Leyes de Puerto Rico 1255.


 2006 Leyes de Puerto Rico 1255-1256.


 Art. 3, de la Ley Núm. 427-2000 (29 LPRA sec. 478a).


 íd..


 Art. 4 de la Ley Núm. 427-2000 (29 LPRA sec. 478b).


60) Art. 7 de la Ley Núm. 427-2000 (29 LPRA sec. 4780.


 Art. 9 de la Ley Núm. 427-2000 (29 LPRA sec.478h).


 Entre las leyes más importantes que aprobó la Asamblea Legislativa du-rante este período sobre el tema de la lactancia materna se encuentran: Ley Núm. 155-2002 (29 LPRA see. 478 n.), que establece que las agencias gubernamentales deberán proveer los recursos adecuados a las madres lactantes para que estas pue-dan amamantar o extraerse leche materna en el trabajo, incluso proveer áreas espe-ciales para realizar esta tarea que garanticen la privacidad, seguridad e higiene de la madre lactante); Ley Núm. 95-2004 (24 LPRA see. 3518 et seq.), que establece como práctica discriminatoria cualquier acto directo o indirecto de exclusión, distinción, restricción, segregación, limitación, denegación o cualquier otro acto o práctica en contra de una madre que esté lactando o amamantando a su bebé recién nacido en cualquier espacio público o privado, y que además establece que no constituye un acto obsceno o exposición deshonesta el amamantar en público, tipifica como delito menos grave cualquier acto de naturaleza discriminatoria contra la madre lactante y concede una causa de acción por daños y peijuicios a favor de la madre peijudicada; Ley Núm. 455-2004, que enmienda la Ley Núm. 155, supra, para establecer que el lugar habilitado para que una madre lactante amamante a su hijo o hija, o para que se extraiga leche materna no puede coincidir con el área o espacio físico destinado al servicio sanitario).


 Aj-t qg Código Civil de Puerto Rico, 31 LPRA sec. 18.


 Art. 19 del Código Civil de Puerto Rico, 31 LPRA sec. 19.


65) 29 LPRA see. 478 n.


 La Asamblea Legislativa reiteró estos tres requisitos en otra ley relacionada con la lactancia materna. En la Ley Núm. 456-2004 (23 LPRA. sec. 43-1) se establece que el área de lactancia y extracción de leche materna que se establezca en los centros comerciales, puertos, aeropuertos y centros gubernamentales deberán garan-tizar a la madre lactante privacidad, seguridad e higiene. Además, dichas áreas no podrán coincidir con los servicios sanitarios.


 Es un hecho fisiológico que la mujer es quien tiene la capacidad de amaman-tar o extraerse leche materna con la que alimentar a las crías de la especie humana. Por lo tanto, las ideas, las actitudes, las prácticas y los tratos que la sociedad asume o proyecta hacia la lactancia materna tienen un impacto directo en la mujer como grupo y en cada mujer como integrante del mismo. Una mujer que sea obligada a taparse mientras está amamantando a su bebé recién nacido o a quien no se le permita extraerse leche materna, está sufriendo un trato desigual por realizar una función exclusiva y característica de su sexo: producir leche materna para su hijo o hija.


 Véase Santiago v. Oriental Bank & Trust, 157 DPR 250, 256 (2002); Rivera Águila v. K-Mart de P.R., 123 DPR 599, 608 (1989).


 Art. II, Sec. 8, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 317.


 4 Diario de Sesiones de la Convención Constituyente 2566 (1962). Véase J.J. Álvarez González, Derecho constitucional de Puerto Rico, Bogotá, Ed. Temis, 2009, pág. 693.


 Arroyo v. Rattan Specialties, Inc., 117 DPR 35 (1986).


 Soc. de Gananciales v. Royal Bank de P.R., 145 DPR 178, 192 (1998). Véase Acevedo v. Western Digital Caribe, Inc., 140 DPR 452 (1996).


 A. Acevedo Colom, Legislación protectora del trabajo, 8va ed. rev., San Juan, [s. Ed.], 2005, pág. 202.


 Soc. de Gananciales v. Royal Bank de P.R., supra, pág. 201.


 Véanse: Pueblo v. Duarte Mendoza, 109 DPR 596 (1980); Whalen v. Roe, 429 US 589 (1977).


 En Arroyo v. Rattan Specialties, Inc., supra, pág. 63, establecimos que “[e]n ausencia de circunstancias especiales que configuren intereses apremiantes del Es-tado, nuestra sociedad requiere que inclinemos la balanza en favor de la protección de los derechos del obrero a la intimidad, dignidad y a estar protegido contra riesgos para su integridad personal en el trabajo, frente al derecho del patrono [...]”.


 Indica el Juez Asociado Señor Martínez Torres en su Opinión concurrente que en este caso no se sostiene un análisis constitucional, ya que se le puede conce-der a la peticionaria un remedio bajo el Art. 1802 del Código Civil, 31 LPRA see. 5141, fundado en la violación al deber estatutario impuesto por la Ley Núm. 427-2000 (29 LPRA see. 478 et seq. '). Véase Opinión concurrente del Juez Asociado Señor Martínez Torres, págs. 597 y 608. Sin embargo, esta postura pasa por alto dos hechos medulares a la controversia que debemos atender. El primero, y más importante, es que la señora Siaca reclamó en su demanda —como tiene derecho a hacerlo — ■ que Bahía Beach violó su intimidad al interferir con su derecho a lactar a su hija y al exponerla a ser vista por otros empleados mientras realizaba el proceso de extracción de leche materna. Los daños ocasionados por la violación a este derecho a la intimi-dad no están contenidos en ni son compensables mediante el mecanismo dispuesto por la Ley Núm. 427-2000. El segundo hecho medular que la Opinión concurrente del Juez Asociado Señor Martínez Torres pasa por alto es que por la violación del derecho *586a extraerse leche materna en su lugar de trabajo, el Tribunal de Primera Instancia concedió a la peticionaria el remedio que dispone la Ley Núm. 427-2000, a saber, la multa que impone su Art. 9 (29 LPRA sec. 478h). Por lo tanto, si se concediera a la peticionaria el remedio dispuesto por la Ley Núm. 427-2000 a la vez que una indem-nización bajo el Art. 1802 de nuestro Código Civil, supra, por la violación de ese mismo derecho estatutario, estaríamos compensando a la peticionaria dos veces por el mismo fundamento jurídico. Una vez concedido el remedio que dispone la Ley Núm. 427-2000, no se puede utilizar el Art. 1802, supra, para conceder un remedio adicional por la violación al mismo derecho estatutario.


 Opinión concurrente del Juez Asociado Señor Martínez Torres, pág. 608.


 íd.


 Véase esc. 22.


 Arroyo v. Rattan Specialties, Inc., supra, pág. 66; SLG Pagán-Renta v. Walgreens, 190 DPR 251, 260 esc. 20 (2014).


 Opinión concurrente del Juez Asociado Señor Martínez Torres, pág. 609.


 La Opinión concurrente del Juez Asociado Señor Martínez Torres propone *588que la “multa” establecida por la Ley Núm. 427-2000 no es una indemnización en favor de la trabajadora. Véase Opinión concurrente del Juez Asociado Señor Martí-nez Torres, pág. 609. Por el contrario, que la ley llame al remedio una “multa” no impide entender que esta se establece a favor de la empleada. Después de todo, el nombre no hace a la cosa. Además, este Tribunal ha reiterado consistentemente que las leyes laborales deben interpretarse liberalmente a favor de las personas emple-adas y que las dudas sobre su interpretación deberán resolverse a favor de estas. Jiménez, Hernández v. General Inst., Inc., 170 DPR 14 (2007). El Art. 9 de la ley, supra, señala claramente que dicha multa responde por los daños ocasionados a la madre lactante. De hecho, para calcular el monto de la multa se toma en considera-ción el salario de la trabajadora y los daños que se le ocasionaron. ¿Para quién sino a favor de la madre lactante sería este remedio? Así, la “multa” establecida por dicha ley es claramente una indemnización que se paga a la empleada. Por lo tanto, cons-tituye un remedio que está concebido para compensar los daños que le ocasione la violación de su derecho estatutario.


 El Tribunal de Primera Instancia no realizó una determinación sobre cuánto dinero debe pagar Bahía Beach a la señora Siaca por este concepto.


 El Tribunal de Primera Instancia no realizó ninguna determinación de te-meridad o de alguna otra circunstancia que justifique esta partida. Sin embargo, hemos establecido que dicha determinación específica no es enteramente necesaria, ya que, “ ‘[e]n ausencia de una conclusión expresa a esos efectos, un pronunciamiento en la sentencia condenando al pago de honorarios de abogado, implica que el tribunal sentenciador consideró temeraria a la parte así condenada’ ”. (Enfasis suprimido). Rivera v. Tiendas Pitusa, Inc., 148 DPR 695, 702 (1999), citando a Montañez Cruz v. Metropolitan Cons. Corp., 87 DPR 38, 39-40 (1962).


 Apéndice, págs. 16-17.


 Apéndice, pág. 17.


 Cordero Jiménez v. UPR, 188 DPR 129, 139 (2013).


 Jiménez, Hernández v. General Inst., Inc., supra, pág. 41.


 Cordero Jiménez v, UPR, supra, citando a López Vega v. F. Vega Otero, Inc., 103 DPR 175, 177 (1974).


 29 LPRA sec. 478a.


 íd.


 La ley dispone que, una vez establecido el periodo de lactancia entre el patrono y la madre lactante, “éste no cambiará sin el consentimiento expreso de ambas partes”. 29 LPRA see. 478f. Tal y como señalamos, este cambio de lugar representó una reducción en el tiempo que tenía la señora Siaca para realizar la extracción de leche materna.


 Apéndice, págs. 444-445.


 La señora Siaca testificó lo siguiente sobre este extremo: “[...] no me estaban dando un sitio adecuado, no me estaban tratando con la cortesía y el respeto, pues, que uno se merece como mujer. Y como empleada me sentía menospreciada ante los intentos fallidos de tratar de resolver la situación en el trabajo. Me sentía que estaba tratando... que estaba como fracasando como madre, porque no podía lactar a la magnitud que la bebé necesitaba. [...] Pero con el estrés que estaba teniendo en el trabajo no producía las cantidades que estaba produciendo [antes] para darle abasto a la nena; so, tenía que complementarla con fórmula”. Apéndice, págs. 631-632.


 29 LPRA sec. 478h.


 En Santini Rivera v. Serv Air, Inc., 137 DPR 1, 6 (1994), establecimos lo siguiente: “Conforme a los conocidos principios de responsabilidad civil extracontrac-tual, es un dato fundamental, no sujeto a rectificación judicial alguna, que ‘todo perjuicio, material o moral, da lugar a reparación si concurren tres requisitos o ele-mentos: primero, se establece la realidad del daño sufrido; segundo, existe un nexo causal entre el daño y la acción u omisión de otra persona; y tercero, dicho acto u omisión es culposo o negligente”. (Énfasis en el original). Respecto a los daños, aña-dimos en aquella ocasión que “ ‘[d]año’ es todo aquel menoscabo material o moral que sufre una persona, ya en sus bienes vitales naturales, ya en su propiedad o en su patrimonio, causado en contravención a una norma jurídica y por el cual ha de responder otra’. [...] Si bien en principio los daños intangibles, como lo son el sufri-miento, las angustias mentales y los daños emocionales, se consideran daños no patrimoniales, debido a que su valoración pecuniaria no se funda en una equivalen-cia matemática, no por eso dejan de ser compensables en dinero. [...] Después de todo, los daños morales pueden ser de tal magnitud que su importancia exceda a la de cualquier daño material sufrido”. íd., pág. 7.


 Laboy Roque v. Pérez y otros, 181 DPR 718, 744 (2011); Ramos Milano v. Wal-mart, 168 DPR 112, 121 (2006); Serrano Muñoz v. Auxilio Mutuo, 171 DPR 717, 741 (2007).


 Regla 44.1(d) de Procedimiento Civil, 32 LPRAAp. V. Véanse: Colondres Vélez v. Bayrón Vélez, 114 DPR 833 (1983); Fernández v. San Juan Cement Co., Inc., 118 DPR 713 (1987).